Citation Nr: 0511419	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  01-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, right C5-6 cervical radiculopathy, including 
absent right brachial radialis and biceps reflex, due to 
treatment at a VA facility in Boston, Massachusetts in July 
1992.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a psychiatric disorder to include depression and anxiety, due 
to treatment at a VA facility in Boston, Massachusetts in 
July 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1978, and from December 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran testified at a hearing before a decision review 
officer in April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in substance, 
that the veteran is entitled to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of right 
C5-6 cervical radiculopathy, including absent right brachial 
radialis, biceps reflex, and a psychiatric disorder, as the 
result of negligent or careless treatment care at the VA 
Medical Center in Boston, Massachusetts in July 1992.

The Board points out that the veteran filed the claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 in 
February 2000.  Because the claim was filed on or after 
October 1, 1997, the version of 38 U.S.C.A. § 1151 in effect 
prior to October 1, 1997 (requiring only that additional 
disability be "the result of" VA hospital care, medical or 
surgical treatment, or examination) is not applicable.  
Therefore, the version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable.  Id.

The record is unclear as to whether all medical records 
pertaining to the veteran's hospitalization from jul28 to 
July 31, 1992 are on file.  Following a March 2000 VA 
examination, the examiner indicated that the July 1992 
surgery was unsuccessful.  In January 2001 the veteran's 
private physician indicated that the surgery performed at the 
VA facility on July 29, 1992 resulted in unexpected 
additional disability which was permanent. 

In view of the above, the Board is of the opinion that 
additional development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain copies 
of any VA and private medical records not 
previously submitted pertaining to treatment 
for his psychiatric disorder and the cervical 
spine disorder covering the period from 1991 
to the present.

2.  The RO should obtain and associate with 
the claims folder copies certified by an 
appropriate hospital administrator of all 
records, to include the operative report, 
doctor's orders, and nurses' and progress 
notes, and any consent form signed by the 
veteran, relating to the posterior cervical 
C5-6 discectomy at the VA medical facility in 
Boston, Massachusetts, in July of 1992.  If 
any such record is unavailable, please have 
the VAMC so indicate.  The RO should also 
request the VA facility to furnish copies of 
any medical records pertaining to treatment 
for the cervical spine and psychiatric 
disorders prior to July 28, 1992 and 
subsequent to July 31, 1992.  

3.  Thereafter, VA examination should be 
conducted by a neurologist who has not 
previously been involved in the veteran's 
care, in order to determine the presence and 
etiology of any additional physical 
disability resulting from treatment rendered 
during the veteran's hospitalization at the 
VAMC in Boston form July 28 to July 31, 1992.  
The claims file must be made available to the 
examiner in conjunction with the examination.  
Following the examination and a review of the 
claims folder the examiner is requested to 
render an as to whether it is as likely as 
not that the veteran developed additional 
chronic physical disability, to include 
radiculopathy, absent right brachioradialis 
and biceps reflex resulting from treatment or 
lack there of rendered during the veteran's 
hospitalization at VAMC in Boston from July 
28 to July 31, 1992?  If yes, whether it is 
as likely as not that the additional 
disability was caused by carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance on the part of 
VA or an event not reasonably foreseeable?  A 
complete rational for the opinion should be 
included in the report.

4.  A VA examination should be conducted by a 
psychiatrist in order to determine the 
presence and etiology of any psychiatric 
disability resulting from treatment rendered 
during the veteran's hospitalization at the 
VAMC in Boston form July 28 to July 31, 1992.  
The claims folder should be made available to 
the examiner in conjunction with the 
examination.  Following the examination and a 
review of the claims folder the examiner is 
requested to render an as to whether it is as 
likely as not that the veteran developed 
additional chronic psychiatric disability 
resulting from treatment or lack there of 
rendered during the veteran's hospitalization 
at VAMC in Boston from July 28 to July 31, 
1992?  If yes, whether it is as likely as not 
that the additional disability was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
on the part of VA or an event not reasonably 
foreseeable?  A complete rational for the 
opinion should be included in the report.

5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
given the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



